Citation Nr: 1119656	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  06-10 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an esophageal spasm with chest pain.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the October 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2010, the Board remanded the Veteran's claim of service connection for esophageal spasm with chest pain for further examination.  This development has now been completed.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an esophageal spasm with chest pain.

The Veteran was afforded a VA examination in April 2010.  The examiner diagnosed the Veteran with atypical chest pains.  The examiner concluded that he would be resorting to mere speculation to opine as to whether the Veteran's chest pain was the same as he experienced during active duty.  Furthermore, the examiner noted that chest pain is a nonspecific finding, and stated that the Veteran did not carry any actual diagnosis of any condition causing his chest pain.  Additionally, the examiner noted that there was a suggestion of esophageal spasm, however, there was no evidence to corroborate this.  He stated that it would  be resorting to speculation to opine as to whether the Veteran had a disability regarding chest pain or whether it was service-connected because chest pain is a nonspecific symptom rather than a diagnosis, and the Veteran did not carry a diagnosis for chest pain either during active duty or at the present time.  

Significantly, however, in rendering this opinion, the examiner appears to have relied on an inaccurate factual history.  In this regard, as stated earlier in the VA examiner's report, at the time the Veteran was discharged from Baptist Medical Center in February 2003, the discharging physician diagnosed the Veteran with atypical chest pain, which was suspected to be an esophageal spasm.  Additionally, the examiner did not discuss the echocardiogram that was taken at that time, which revealed inferolateral T-wave inversions.  Furthermore, the examiner did not discuss the April 1991 echocardiogram, at which time the Veteran was diagnosed with sinus bradycordid.  Lastly, the examiner did not take into account the November 2009 private medical record, in which a physician noted that the Veteran's chest pain was due secondary to musculoskeletal etiology.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history). 

Additionally, the examiner noted that the Veteran reported that he had an endoscopy done to look at his esophagus, however, the results were not available for the VA examiner to review.  VA outpatient treatment records from April 2010 to November 2010 were associated with the claims file after the Veteran was afforded the VA examination in April 2010.  A November 2010 VA treatment record showed that an esophagogastroduodenosocopy (EGD) was performed and the Veteran was diagnosed with congestive gastropathy.  However, these records were not reviewed by the VA examiner when making his determination regarding the Veteran's claim of service connection for an esophageal spasm with chest pain.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Furthermore, the Board is without medical expertise to determine if the Veteran's esophageal spasm with chest pain is related to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of chest pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran receives regular VA treatment for his chest pain, and records of his VA care, dated since November 2010, have not been associated with the claims folder. As these VA treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any available outstanding VA treatment records dated from November 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After the foregoing has been completed, schedule the Veteran for an appropriate VA examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any chest condition, to include an esophageal spasm or a musculoskeletal condition found to be present.

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed chest condition had its onset during active service or is related to any in-service disease, event, or injury, including his in-service treatment for chest pain.

In rendering this opinion, the examiner should acknowledge the medical evidence of record, including the Veteran's service treatment records that show reports of chest pain in-service and the April 1991 report; private medical records, to include the February 2003 and November 2009 report; VA outpatient treatment records, to include the November 2010 report; and the April 2010 VA examination report.  Furthermore, the examiner should also address the Veteran's reports of continuity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If a claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


